Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to 5/13/2019.  Claims 1-20 are pending and examined.

Claim Objections
Claim 14 is objected to for minor informalities, appropriate corrective action is required.
Claim 14, the recitation of “the given phase of flight comprises” is believed to be in error for ““the UHT event is detected during a given phase of flight and the given phase of flight comprises”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 20, 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker 2003/0205042 in view of Schneider 5,019,006
Regarding claim 11, Walker teaches a system (28) for detecting an uncommanded high thrust (UHT) event (overthrust [0016] Preferably, however, these measurements are supplemented by further parameters indicative of the operating state of the gas turbine or the overall system (e.g. aircraft) of which it forms a part, in order that the overthrust condition can be determined with reference to these operating states) in an aircraft (the aircraft per [0016] supra), the system comprising: at least one processing unit (28); and a non-transitory computer-readable medium having stored thereon program code executable by the at least one processing unit ([0061] The above described control system/logic for the overthrust protection can be implemented in software in a conventional manner.) for: enabling a UHT function associated with an engine (the gas turbine) when an enabling condition has been met (completion of the On the Ground or In the Air check shown in Box 52 of Fig. 2); when the UHT function is enabled (always on), detecting the UHT event when a power lever of the aircraft (throttle) is at a given position (throttle angle [0030] More specifically, for instance, the system described below can be used to determine an overthrust condition by use of the low pressure (LP) shaft speed alone or the LP shaft speed to throttle angle relationship), a parameter indicative of engine speed or power is above a first threshold ([0048] In the present case, it is proposed to set two thresholds for the speed of the low pressure shaft. If the shaft speed exceeds the first, lower threshold, the electronic protection controller recognizes an overthrust condition and takes corrective action. The second, higher threshold is selected to represent an overthrust condition that requires shut down of the engine if its integrity is to be maintained and the controller will respond to a breach of this threshold by instructing the fuel shut-off valve to close. [0049] In a more sophisticated form, the shaft speed thresholds … might advantageously themselves be variable dependent on the aircraft's flight condition, or a relationship with throttle angle. For instance, one set of thresholds might apply when the aircraft is on the ground and another, higher set of thresholds be employed when the aircraft is in the air, indicated by the input from the “weight-on-wheels” input to the electronic protection controller. [0050] Whether fixed or variable, the appropriate speed thresholds can be predetermined for any particular engine based on its performance limits and the performance characteristics of the aircraft it propels.); and in response to detecting the UHT event, outputting an alert to trigger accommodations to the UHT event for the engine (see Fig. 2, the alert is the command initiating the process in box 62 which shuts the engine down or the command for initiating the process in box 78 which begins the process of activating the fuel bypass valve 24).
Walker as discussed above does not teach wherein detecting the event further when a rate of change of the engine speed is above a second threshold.
Schneider (see Fig. 3) teaches an overspeed detection system (the basis of Walker is overspeed detection) wherein detecting the event (an overspeed) further when a rate of change of the engine speed (Speed Rate) is above a second threshold (RLIMIT)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Walker with Schneider so as to include a rate of change in engine speed as an overspeed check to allow a higher LP shaft speed threshold while still protecting against surges in engine speed (Two possible values for the variable SLIMIT1 exist (i.e. 1386 if the step 19 is executed or 1296 if the step 20 is executed) because the propeller can experience a momentary surge of rotational speed … The higher limit is permissible because the surge of rotational speed is very brief. …The value of the RLIMIT variable is the threshold limit for the rate of rotational speed increase which can trigger an overspeed condition)
Regarding claim 12, Walker in view of Schneider teaches the invention as discussed above.
Walker in view of Schneider as discussed above also teaches wherein the program code is further executable for shutting down the engine.
Walker in view of Schneider as discussed above does not teach feathering a propeller associated with the engine in response to the alert to trigger accommodations to the UHT event.
Schneider teaches feathering a propeller (the propeller subject to the feather soleloid 8) associated with the engine in response to the alert to trigger accommodations to the UHT event (an overspeed detection) (see Fig. 3 box 22)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Walker in view of Schneider further with Walker so as to feather a propeller associated with the engine in response to the alert to trigger accommodations to the UHT event to further protect the propeller from overspeed as needed (Col. 1 ll. 19-20 Aircraft engine propellers can be damaged by sustained operation at very high rotational speeds. See also Col 1 ll. 30-31Objects of the invention include reliable, cost effective aircraft engine propeller overspeed protection)
Regarding claim 13, Walker in view of Schneider teaches the invention as discussed above.
Walker in view of Schneider as discussed above also teaches wherein the enabling condition comprises a predetermined altitude of the aircraft (either the attitude of the ground and/or being greater than the altitude of the ground).
Regarding claim 14, Walker in view of Schneider teaches the invention as discussed above.
Walker in view of Schneider also teaches applying the UHT detection in air, as such it would detect the UHT in a given phase of flight wherein the given phase of flight is any one of any one of take-off, final approach, and landing.
Regarding claim 20, Walker in view of Schneider teaches the invention as discussed above.
Walker in view of Schneider as discussed above also teaches wherein the program code is further executable for detecting the UHT event for a predetermined time before outputting the alert to trigger the accommodations (since the program is implemented in Walker in a conventional manner, there will always be a time step between detection and the output of the trigger since detection and the output of an alert comprise sequential steps in the process being executed by the program, this time step is construed as the “predetermined time”).
Regarding claims 1-4 and 10, Walker in view of Schneider, per the rejection of claims 11-14 and 20 teaches the structural limitations recited in claims 1-4 and 10.
The recited method steps of claims 1-4 and 10 are the normal and usual operation of the apparatus taught by Walker in view of Schneider in the rejections of claims 11-14 and 20, as such, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious in light of the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Claims 15 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Schneider and Penda 2016/0281528
Regarding claim 15, Walker in view of Schneider teaches the invention as discussed above.
Walker in view of Schneider as discussed above does not teach wherein the parameter indicative of engine speed or power is shaft horsepower of the engine.
Penda teaches that the engine speed, horsepower, and torque can be used to determine one another (The horsepower here is shaft horsepower since it depends only on the shaft speed and torque [0005] Horsepower and efficiency of a rotor assembly of a turbine engine may be determined from rotational speed of and torque on a shaft of the rotor assembly using known methodologies).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker in view of Schneider with Penda since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (the use of shaft horsepower to detect an overthrust as a substitute for using an overspeed to determine an overthrust) to obtain predictable results (speed and horse power can be used interchangeably as long as torque is known since any two of torque, speed, and horsepower determine the remaining element); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Regarding claim 5, Walker in view of Schneider and Penda, per the rejection of claim 15 supra teaches the structural limitations recited in claim 5.
The recited method steps of claim 5 are the normal and usual operation of the apparatus taught by Walker in view of Schneider and Penda in the rejections of claim 15, as such, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious in light of the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Claims 16-19 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Schneider and Baldwin 6,196,189
Regarding claim 16, Walker in view of Schneider teaches the invention as discussed above.
Walker in view of Schneider as discussed above does not teach wherein the parameter indicative of engine speed or power is a requested gas generator speed of the engine, and wherein the first threshold is an actual gas generator speed of the engine.
Baldwin in the related field of engine control teaches wherein the parameter indicative of engine speed or power is a requested engine speed, and wherein the first threshold is an actual engine speed of the engine (Col. 3 ll. 27-55 (14) In the preferred embodiment the PID algorithm is included within a functional speed governor 204, as illustrated in FIG. 2. The speed governor 204 receives the engine speed error and responsively determines a throttle command. Control is then passed to a fifth control block 310 to determine the status of an overspeed condition. In one embodiment, the overspeed condition either exists, or does not exist, i.e., the status is either true (the condition exists), or false. Alternatively, the overspeed condition status may be described as a variable indicative of the degree of the overspeed condition. For example 0 may indicate that no overspeed condition exists, and 10 may indicate a severe overspeed condition, and the status may vary between 0 and 10 in relation to the severity of the condition. In one embodiment, the overspeed condition is determined to exist when the difference between the desired speed and the actual speed exceeds an overspeed threshold. In the preferred embodiment, the overspeed threshold is a predetermined threshold. When the speed error exceeds the predetermined threshold, an overspeed condition may be determined to exist. In an alternative embodiment, the overspeed threshold may be dynamically determined. For example, the overspeed threshold may be 103% of the desired speed. That is, when the speed error (desired-actual speed) exceeds 3% of the value of the desired speed, an overspeed condition is determined to exist. In another embodiment, the overspeed threshold may be determined as a function of the desired speed, such that, the larger the desired speed, the larger the overspeed threshold).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker in view of Schneider with Baldwin since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (using the desired/requested engine speed a the threshold for determining an overspeed based on the engine speed vs the use of the throttle angle taught by Walker) to obtain predictable results (the requested speed and throttle lever angle are related quantities, as such, one would expect converting the apparatus of Walker in view of Schneider to function similarly well in using the requested speed as opposed to its related parameter the throttle angle); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Regarding claim 17, Walker in view of Schneider teaches the invention as discussed above.
Walker in view of Schneider as discussed above does not teach wherein the second threshold is a requested rate of change of the engine speed plus a margin.
Baldwin in the related field of engine control teaches wherein the parameter indicative of engine speed or power is a requested engine speed, and wherein the first threshold is an actual engine speed of the engine (Col. 3 ll. 27-55 (14) In the preferred embodiment the PID algorithm is included within a functional speed governor 204, as illustrated in FIG. 2. The speed governor 204 receives the engine speed error and responsively determines a throttle command. Control is then passed to a fifth control block 310 to determine the status of an overspeed condition. In one embodiment, the overspeed condition either exists, or does not exist, i.e., the status is either true (the condition exists), or false. Alternatively, the overspeed condition status may be described as a variable indicative of the degree of the overspeed condition. For example 0 may indicate that no overspeed condition exists, and 10 may indicate a severe overspeed condition, and the status may vary between 0 and 10 in relation to the severity of the condition. In one embodiment, the overspeed condition is determined to exist when the difference between the desired speed and the actual speed exceeds an overspeed threshold. In the preferred embodiment, the overspeed threshold is a predetermined threshold. When the speed error exceeds the predetermined threshold, an overspeed condition may be determined to exist. In an alternative embodiment, the overspeed threshold may be dynamically determined. For example, the overspeed threshold may be 103% of the desired speed. That is, when the speed error (desired-actual speed) exceeds 3% of the value of the desired speed, an overspeed condition is determined to exist. In another embodiment, the overspeed threshold may be determined as a function of the desired speed, such that, the larger the desired speed, the larger the overspeed threshold).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker in view of Schneider with Baldwin since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (using the desired/requested engine parameter a the threshold for determining an overspeed based on the engine speed vs the use of the limit RLIMIT as taught by Schneider) to obtain predictable results (in Schneider the rate of change of the engine speed is the primary means for detecting a surge like overspeed as shown in Fig. 3 of Schneider and Baldwin teaches the use of requested vs actual parameter to determine an overspeed is a known method of determining an overspeed.); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Regarding claims 18 and 19, Walker in view of Schneider and Baldwin teaches the invention as discussed above.
The rate of change both qualifies as a rate of acceleration and a rate of deceleration.  The apparatus as taught by Since applicant has provided no guidance regarding what constitutes a response time or what constitutes either an efficient engine or an inefficient engine. As such, the margin as taught by Balwin supra has been construed as reading on the limitations of “wherein the margin comprises a response time for an efficient engine” and “wherein the margin comprises a response time for an inefficient engine”. 
Regarding claims 6-9, Walker in view of Schneider and Baldwin, per the rejection of claims 16-19 teaches the structural limitations recited in claims 6-9.
The recited method steps of claims 6-9 are the normal and usual operation of the apparatus taught by Walker in view of Schneider and Baldwin in the rejections of claims 16-19, as such, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious in light of the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741